United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-20183
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANK LAFAYETTE BIRD, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 4:03-CR-163
                       --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Frank Lafayette

Bird, Jr., raises arguments that are foreclosed by United States

v. Bird, 401 F.3d 633, 634 (5th Cir.), cert. denied, 126 S. Ct.

150 (2005), which held that the Freedom of Access to Clinic

Entrances Act is a valid exercise of Congress’s authority under

the Commerce Clause even after the Supreme Court’s decision in

United States v. Morrison, 529 U.S. 598 (2000), and by United

States v. Matthews, 312 F.3d 652, 657 (5th Cir. 2002), which held

that under the law of the case doctrine, an issue of fact or law

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20183
                                -2-

decided on appeal may not be reexamined by the appellate court on

a subsequent appeal.   The Government’s motion for summary

affirmance is GRANTED, and the judgment of the district court is

AFFIRMED.